Citation Nr: 0528023	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pituitary adenoma 
(claimed as a brain tumor).

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for lumbar scoliosis 
(claimed as back pain).  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGSS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1974, and had Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
pituitary adenoma, hearing loss, a back disability, and 
hypertension.  He subsequently initiated and perfected an 
appeal of this rating decision.  

In March 2005, the veteran's claim was remanded by the RO for 
a Board hearing, which was conducted by the undersigned 
Veterans Law Judge in August 2005.  The veteran also 
testified before a hearing officer at the RO in October 2000.  

The issues of entitlement to service connection for hearing 
loss and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's pituitary adenoma did not begin during any 
period of active military service, within a year following 
active duty, or as a result of any condition of service, 
including chemical exposure.  

3.  The veteran's hypertension did not begin during any 
period of active military service, or within a year following 
active duty, or as a result of any condition of service, 
including chemical exposure.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
pituitary adenoma have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2005).  

2.  The criteria for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service connection - Pituitary adenoma

The veteran seeks service connection for pituitary adenoma.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  Service connection may also 
be awarded for certain disabilities, such as tumors of the 
brain, spinal cord, or peripheral nerves, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As was noted in the introduction, the veteran had active duty 
from October 1972 to January 1974.  Thereafter, he had 
periods of inactive duty training as a member of the Air 
Force Reserves.  The term "active military service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

The Board next notes that the veteran's claimed disability is 
confirmed via private medical treatment records.  His 
pituitary adenoma was first diagnosed in 1986, and he 
underwent surgical removal of this growth at a private 
hospital.  Thereafter, the veteran has received regular post-
operative care and monitoring from his private physician.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

As previously noted, this disability was first diagnosed in 
1986, many years after his active duty period ending in 1974.  
Additionally, he does not contend that his tumor was incurred 
at that time, or within a year thereafter.  Rather, the 
veteran asserts that his pituitary adenoma was incurred as a 
result of exposure to aircraft fuel and other chemicals used 
during his various periods of military service.  

The veteran's service records confirm his military 
occupational specialty (MOS) as an aircraft fuel systems 
mechanic, and thus exposure to such chemicals is conceded.  

However, the record contains no competent evidence linking 
the veteran's pituitary adenoma to any such chemical 
exposure, and for that reason, service connection for this 
disability must be denied.  Although the veteran's private 
medical treatment records for his pituitary adenoma have been 
obtained, these records do not indicate this disability began 
during any period of active duty or active duty for training, 
or resulted from exposure to aircraft fuel or industrial 
chemicals.  These records only provide negative evidence 
against this claim, as the veteran's own private doctors fail 
to indicate, in any way, an association between service and 
the disorder at issue. 

The service medical records and post-service medical records 
following service also provide evidence against this claim as 
they indicate a disorder without connection to service many 
years ago.

The veteran has himself asserted that his pituitary adenoma 
is the result of chemical exposure.  However, as a layperson, 
he is not qualified to offer expert medical opinion evidence 
to the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  Simply stated, the veteran 
does not have the medial expertise to associate the disorder 
to service. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for pituitary 
adenoma, as it does not indicate such a disability began 
during active military service, within a year thereafter, or 
as a result of the conditions of military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Hypertension

The veteran seeks service connection for hypertension.  The 
basic criteria for the award of service connection have 
previously been noted in this decision.  In addition, when 
certain statutorily-specified disabilities, such as 
hypertension, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records appear to be 
incomplete, with no records available for his active duty 
period between 1972 and 1974.  In such cases, where service 
medical records are unavailable, there is a heightened 
obligation to explain the Board's findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With regard to the issue addressed above, the veteran himself 
has conceded that service medical records would not provide a 
basis to grant the claim denied above. 

With regard to hypertension, the veteran has stated he was 
not diagnosed with hypertension until the mid-1980's, many 
years after his active duty period.  This is confirmed by a 
March 1982 service periodic physical examination report, 
which is negative for hypertension.  The veteran also denied 
any history of high blood pressure at that time.  However, on 
a September 1986 report of medical history, he noted a 
history of high blood pressure, and mild hypertension was 
also noted on an October 1986 private hospital admission 
summary.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is also against the 
veteran's claim for service connection for hypertension.  No 
competent evidence has been presented establishing that this 
disability began during active military service, or within a 
year thereafter, and service records and post service records 
provide evidence against this claim as they all indicate a 
disorder that began many years after service.  Hypertension 
was first diagnosed in the mid-1980's, many years after the 
veteran's only period of active duty, and not during a period 
of active duty for training.  

The veteran has himself alleged that his hypertension began 
during a period of active military service; however, as a 
layperson not qualified to offer medical opinion evidence to 
the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  

The veteran also contends that his hypertension is due to or 
the result of his pituitary adenoma, for which he also seeks 
service connection.  Generally, service connection may be 
awarded for any disability which is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2005).  
However, because the Board has denied service connection for 
pituitary adenoma, it follows that a grant of service 
connection for hypertension under 38 C.F.R. § 3.310 is 
likewise barred under this theory.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
as it does not indicate such a disability began during any 
period of active military service or within a year after the 
veteran's October 1972 to January 1974 active duty period.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 and December 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Philadelphia, PA, 
and these records were obtained.  Private medical records 
have also been obtained, as such evidence has been indicated 
by the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  

While a VA examination was obtained, the Board notes that an 
etiological opinion has not been obtained.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As 
service and post-service medical records provide no basis to 
grant these claims, and provide evidence against the claim, 
the Board finds no basis for another VA examination to be 
obtained. 

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in August 
2004, in light of the additional development performed 
subsequent to May 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for pituitary adenoma is 
denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran seeks service connection for lumbar scoliosis.  
As was noted above, his service medical records appear to be 
incomplete, with no records available for his active duty 
period between 1972 and 1974.  Nevertheless, a March 1982 
military medical examination noted mild scoliosis of the 
spine, and a low-grade scoliosis was noted in February 1987.  
More recently, the veteran has been diagnosed with scoliosis 
on VA examination in September 2001.  

The veteran's claim has been denied by the RO based on a 
finding that scoliosis is a congenital condition for which 
service connection is not warranted.  See 38 C.F.R. 
§ 3.303(c) (2005).  However, the September 2001 VA 
examination which diagnosed scoliosis did not indicate this 
disability was congenital, and the Board takes judicial 
notice of at least one medical treatise which confirms that 
scoliosis can, in some cases, result from disease of the 
spine.  Dorland's Illustrated Medical Dictionary 1497 (28th 
ed. 1994).  In the absence of medical evidence, VA 
adjudicators may not rely on their own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Based on the medical evidence of record, a VA examination is 
required in order to determine if the veteran's scoliosis of 
the spine was either incurred in or aggravated by active 
military service.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran also seeks service connection for hearing loss, 
claimed as a result of exposure to aircraft engines.  His 
service records confirm duty as an aircraft fuel systems 
mechanic, and thus acoustic trauma resulting from aircraft 
engines is plausible.  The veteran has also submitted a 
private audiological examination confirming a diagnosis of 
mid to high frequency sensorineural hearing loss.  However, 
the examination results were not complete, allowing the Board 
to confirm hearing loss as defined by VA regulation.  See 
38 C.F.R. § 3.385 (2005).  Therefore, this issue must be 
remanded in order to afford the veteran a VA audiological 
examination in order to determine if he meets the regulatory 
criteria for hearing loss.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Therefore, in light of the above, this issue is REMANDED for 
the following additional development:  

1.  The veteran should be afforded a VA 
examination to determine the presence and 
severity of any current spinal 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  A complete 
physical examination, to include any 
tests deemed necessary by the examiner, 
should be accomplished.  After examining 
the veteran and reviewing the evidence of 
record, the examiner should address the 
following questions:
  
a) Is it as likely as not the 
veteran's scoliosis is congenital in 
nature, and therefore pre-existed 
service?  
b) If the veteran's scoliosis pre-
existed military service, is it as 
likely as not, in your medical 
opinion, that this disability 
underwent a permanent increase in 
disability during military service, 
beyond the natural process of the 
disability?  
c) If the veteran's scoliosis did 
not pre-exist service, is it as 
likely as not that this disability 
was incurred during any period of 
active military service?  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
presence and severity of any current 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should obtain the veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech recognition scores based 
on the Maryland CNC tests.  After 
examining the veteran, the examiner 
should state whether the veteran has 
hearing loss as defined by 38 C.F.R. 
§ 3.385.  If so, the examiner should 
further indicate whether such hearing 
loss is as likely as not due to the 
veteran's exposure to aircraft engine 
noise during his service.  The basis for 
all medical opinions expressed should be 
noted for the record.  

3.  Thereafter, the RO should again 
consider the veteran's pending claims for 
service connection for hearing loss and 
for a back disability in light of any 
additional evidence added to the record.  
If the RO determines any additional 
development is required, such development 
should be accomplished prior to any 
decision by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


